 Case 1:21-cv-00757-PLM-SJB ECF No. 20, PageID.342 Filed 09/03/21 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
 EMILY DAHL, et al.,                    )
                      Plaintiffs,       )
                                        )     No. 1:21-cv-757
 -v-                                    )
                                        )     Honorable Paul L. Maloney
 THE BOARD OF TRUSTEES OF WESTERN )
 MICHIGAN UNIVERSITY, et al.,           )
                      Defendants.       )
                                        )
          ORDER GRANTING AMENDMENT TO COMPLAINT AND TEMPORARY
                           RESTRAINING ORDER

       The parties filed an Amended Stipulation to Amend Verified Complaint and Temporary

Restraining Order in order to add additional Plaintiffs to the proceeding and to have the Amended

Temporary Restraining Order (ECF No. 8) apply to the newly added Plaintiffs.

       Accordingly, the Court GRANTS the request to amend the Verified Complaint and

Temporary Restraining Order.

1. Plaintiffs' First Amended Verified Complaint (ECF No. 15) is accepted for filing with the Court.
2. The Amended Order Granting Motion for Temporary Restraining Order (ECF No. 8) is now
   extended to apply to all named Plaintiffs (Emily Dahl, Hannah Redoute, Bailey Korhorn,

   Morgan Otteson, Jake Moertl, Kia Brooks, Aubree Ensign, Reilly Jacobson, Taylor Williams,

   Kaelyn Parker, Annalise James, Maxwell Huntley, Sydney Schafer, Danielle Natte, Nicole

   Morehouse, and Katelyn Spooner) listed in the First Amended Verified Complaint (ECF No.

   15).

3. All dates and other provisions contained in paragraphs 2 – 7 of the Amended TRO (ECF
   No. 8, PageID 131 – 132), remain in full force and effect.
          IT IS SO ORDERED.
 Date: September 3, 2021                             /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
Approved as to form and content:
/s/ David A. Kallman                                /s/ Michael S. Bogren
David A. Kallman, Counsel for Plaintiffs            Michael S. Bogren, Counsel for Defendants
